DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 2/14/2022. The allowed claims are 1-5, 9-13 and 15-20. The closest prior art of record is US Patent Application Publication US 2007/0119574 A1 to Olesen in view of US Patent Application Publication US 2021/0254895 A1 to Vakilimoghaddam, US Patent Application Publication US 2021/0122263 A1 to Dziubinschi	 and US Patent Application Publication US 2019/0222018 A1 to Reiter.
The following is an examiner’s statement of reasons for allowance: The above named prior art of record does not teach or suggest  a middle wall that partitions a part of the plenum into an upper portion between the middle wall and the top wall and a lower portion between the middle wall and the bottom wall with a first flow guide surrounding the first active area, which contacts the bottom wall, so that substantially all of a first portion of a fluid flowing from the inlet to the outlet through the plenum flows from the lower portion of the plenum through the first active area and substantially all of a second portion of the fluid flowing from the inlet to the outlet bypasses the first active area through the upper portion of the plenum or a and a second flow guide surrounding the second active area with opposite flow characteristics to the first flow guide as claimed in independent claims 1, with similar limitations in independent claims 15 and 20. While Olesen discloses a partition extending between a top and bottom wall the fluid flowing to the active areas all flows on one side of the partition and not on upper and lower portions of the partition to flow to respective first and second active areas. Similarly prior art of Vakilimoghaddam does not have a middle wall that has bypass flow flowing on opposite sides around flow guides  but simply bypass areas on a common side of a plenum with no middle wall. Reiter and Dziubinschi both disclose fluid flowing on opposite side of a middle wall but do .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763